Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The primary reason for the allowance of the claims in this case, is the inclusion of fixing a focus of a cursor displayed in the user interface to a first row of the plurality of rows and a first column of the plurality of columns in the virtual keyboard, wherein at least a first character of the plurality of characters is within the focus of the cursor; responsive to receiving the first request to move the cursor in the first direction in the virtual keyboard, wrapping at least the first character of the plurality of characters around the first row to a last row of the plurality of rows in the virtual keyboard to present a second character of the plurality of characters within the focus of the cursor; receiving a second request to move the cursor in a second direction in the virtual keyboard; responsive to receiving the second request to move the cursor in the second direction in the virtual keyboard, wrapping at least the first character of the plurality of characters around the first column to a last column of the plurality of columns in the virtual keyboard to present at least a third character of the plurality of characters within the focus of the cursor; and responsive to receiving the third request to move the cursor in the virtual keyboard in the third direction, moving the focus of the cursor to a list of word suggestions, as are now included in independent claim 1 and similarly recited in independent claims 13 and 20, which is not found in the prior art of record in combination with the other elements recited.
	While the prior art of record teaches a virtual keyboard including a plurality of characters arranged in a plurality of rows and a plurality of columns, fixing a focus of a cursor to a first column, wrapping the characters around the first column in response to a first request, and moving the cursor to a list of word suggestions in response to a second request, see at least the rejection of claim 1 in the Final Office action dated 4/4/22, the prior art of record fails to disclose the particulars as indicated above in combination. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173